 



Exhibit 10.75
GUARANTY
     GUARANTY, dated as of August 30, 2006, made by Business Objects S.A., a
corporation organized and existing under the laws of the Republic of France (the
“Guarantor”), in favor of Citigroup Inc. and each subsidiary or affiliate
thereof (including Citibank, N.A. and each of its branches wherever located
(“Citigroup”).
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce Citigroup to extend and/or maintain credit to
or for the account of one or more of the Guarantor’s direct or indirect
subsidiaries listed in Schedule A hereto (which Schedule A is made a part hereof
and may be amended, supplemented or otherwise modified from time to time by your
and our mutual agreement)(each, a “Borrower”) in the currencies set forth
opposite the name of such Borrower in Schedule A, the Guarantor agrees as
follows:
     1. Guaranty. The Guarantor unconditionally guarantees the punctual payment
when due, whether upon maturity, by acceleration or otherwise, of all
obligations (now or hereafter existing) of each Borrower to Citigroup in any
form, including obligations under any and all extensions of credit extended
and/or maintained by Citigroup or any other obligations owing by the Borrower to
Citigroup under interest rate swaps, cap or collar agreements, interest rate
future or option contracts, currency swap agreements, currency future or option
contracts or otherwise, whether for principal, interest, fees, expenses or
otherwise, in each case strictly in accordance with the terms thereof (all such
obligations being the “Obligations”). If any Borrower fails to pay any
Obligation in full when due (whether at stated maturity, by acceleration or
otherwise), the Guarantor will promptly pay the same to Citigroup. The Guarantor
will also pay to Citigroup any and all expenses (including without limitation,
reasonable legal fees and expenses) incurred by Citigroup in enforcing its
rights under this Guaranty. This Guaranty is a guaranty of payment and not
merely of collection.
     2. Guaranty Absolute. The liability of the Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and the
Guarantor hereby irrevocably waives any defenses it may now or hereafter acquire
in any way relating to, any or all of the following: (i) any illegality, lack of
validity or enforceability of any Obligation, (ii) any amendment, modification,
waiver or consent to departure from the terms of any Obligation, including any
renewal or extension of the time or change of the manner or place of payment,
(iii) any exchange, substitution, release, non-perfection or impairment of any
collateral securing payment of any Obligation, (iv) any change in the corporate
existence, structure or ownership of any Borrower, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower or
its assets or any resulting release or discharge of any Obligation, (v) the
existence of any claim, set-off or other rights that the Guarantor may have at
any time against any Borrower, Citigroup, or any other corporation or person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim, (vi) any law, regulation, decree or order of any
jurisdiction, or any other event, affecting any term of any Obligation or
Citigroup’s rights with respect thereto, including, without limitation: (A) the
application of any such law, regulation, decree or order, including any prior
approval, which would prevent the exchange of a Non-USD Currency (as hereinafter
defined) for U.S. Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of U.S. Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice; or (B) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any governmental
authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or (C) any expropriation, confiscation, nationalization or
requisition by such country or any governmental authority that directly or
indirectly deprives any Borrower of any assets

 



--------------------------------------------------------------------------------



 



or their use or of the ability to operate its business or a material part
thereof; or (D) any war (whether or not declared), insurrection, revolution,
hostile act, civil strife or similar events occurring in such jurisdiction which
has the same effect as the events described in clause (A), (B) or (C) above (in
each of the cases contemplated in clauses (A) through (D) above, to the extent
occurring or existing on or at any time after the date of this Guaranty), and
(vii) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Citigroup
that might otherwise constitute a defense available to, or a legal or equitable
discharge of, any Borrower or the Guarantor or any other guarantor or surety.
     Subject to the provisions of Section 7 below, without limiting the
generality of the foregoing, the Guarantor guarantees that it shall pay
Citigroup strictly in accordance with the express terms of any document or
agreement evidencing any Obligation, including in the amounts and in the
currency expressly agreed to thereunder, irrespective of and without giving
effect to any laws of the jurisdiction where the relevant Borrower is
principally located in effect from time to time, or any order, decree or
regulation in the jurisdiction where the relevant Borrower is principally
located.
     It is the intent of this Section 2 that the Guarantor’s obligations
hereunder are and shall be absolute and unconditional under any and all
circumstances.
     3. Waiver. The Guarantor waives promptness, diligence, notice of
acceptance, notice of dishonor and any other notice with respect to any
Obligation and this Guaranty and any requirement that Citigroup exercise any
right or take any action against any Borrower or any collateral security or
credit support.
     4. Reinstatement. This Guaranty will continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Obligation is
rescinded or must otherwise be returned by Citigroup upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, all as though such
payment had not been made.
     5. Subrogation. The Guarantor will not assert, enforce or otherwise
exercise any rights which it may acquire by way of subrogation under this
Guaranty, by any payment made hereunder or otherwise, until payment in full of
the Obligations and the termination of any and all agreements under which
Citigroup is committed to provide extensions of credit.
     6. Taxes. Any and all payments by the Guarantor hereunder will be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding income or franchise taxes imposed on Citigroup’s net
income by the jurisdiction under the laws of which Citigroup is organized or any
political subdivision thereof or by the jurisdiction of Citigroup’s lending
office with respect to the applicable Borrower or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being “Taxes”). If the Guarantor is required by law
to deduct any Taxes from or in respect of any sum payable hereunder (i) the sum
payable will be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) Citigroup will receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Guarantor will make such
deductions, and (iii) the Guarantor will pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. If and to the extent that Citigroup, in its sole discretion (exercised in
good faith), determines that it has received or been granted a credit against
any Taxes in respect of which it has received additional payments under this
paragraph 6, and such credit, has been obtained, utilized and fully retained by
Citigroup on an affiliated group basis, then Citigroup shall pay to the
Guarantor an amount which Citigroup determines ,in its sole discretion
(exercised in good faith) will leave it, after the payments, in the same
after-tax position as

2



--------------------------------------------------------------------------------



 



it would have been in had the payments required under this paragraph not been
required to be made by the Guarantor; provided however that (i) Citigroup shall
be the sole judge of the amount of such credit and the date on which it is
received, (ii) Citigroup shall not be obliged to disclose information regarding
its tax affairs or tax computations, (iii) nothing herein shall interfere with
Citigroup’s right to manage its tax affairs in whatever manner it sees fit; and
(iv) if Citigroup shall subsequently determine that it has lost all or a portion
of such tax credit, the Guarantor shall promptly remit to Citigroup the amount
certified by Citigroup to be the amount necessary to restore Citigroup to the
position it would have been in if no payment had been made pursuant to this
section. In addition, the Guarantor will pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Guaranty or the
Obligations (“Other Taxes”). The Guarantor will promptly furnish to Citigroup
the original or a certified copy of a receipt evidencing payment thereof. The
Guarantor will indemnify Citigroup for the full amount of Taxes or Other Taxes
paid by Citigroup or any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, with the exception of any liability
resulting directly or indirectly from Citigroup’s negligence or willful
misconduct, whether or not such Taxes or Other Taxes were correctly or legally
asserted, within 30 days of Citigroup’s request therefor, accompanied by a
statement in reasonable detail showing the calculation thereof; provided,
however, that the Guarantor shall not be liable for any penalties, interest or
expenses unless it was timely notified of the amounts due and given the
opportunity to satisfy the obligation prior to such penalties, interest or
expenses being incurred, provided that Citigroup was made aware of such
penalties, interest or expenses prior to their imposition. To the extent any
such Taxes or Other Taxes were not correctly or legally asserted, Citigroup will
provide documentation and such other information or assistance Guarantor may
require in any attempts to reclaim such payments and will credit any refunds of
such amount (including any refunds of interest or penalties) to Guarantor within
30 day of any such refund. Without prejudice to the survival of any other
agreement contained herein, the Guarantor’s agreements and obligations contained
in this Section will survive the payment in full of the Obligations, principal
and interest hereunder and any termination of this Guaranty.
     Notwithstanding anything to the contrary contained herein or in any
document or agreement evidencing an Obligation, the Guarantor and Citigroup (and
each of their respective employees, representatives or other agents) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to any of the foregoing persons relating to such U.S. tax treatment and
U.S. tax structure.
     7. Place and Currency of Payment. If any Obligation is payable in U.S.
Dollars, the Guarantor will make payment hereunder to Citigroup in U.S. Dollars
at 399 Park Avenue, New York, New York. If any Obligation is payable in a
currency other than U.S. Dollars (a “Non-USD Currency”) and/or at a place other
than the United States, and such payment is not made as and when agreed, the
Guarantor will, at Citigroup’s option, either (i) make payment in such Non-USD
Currency and at the place where such Obligation is payable, or (ii) pay
Citigroup in U.S. Dollars at 399 Park Avenue, New York, New York. In the event
of a payment pursuant to clause (ii) above, the Guarantor will pay Citigroup the
equivalent of the amount of such Obligation in U.S. Dollars calculated at the
rate of exchange at which, in accordance with normal banking procedures,
Citigroup may buy such Non-USD Currency in New York, New York on the date the
Guarantor makes such payment; provided, however, that the foregoing provisions
of this sentence shall not apply to any payments hereunder in respect of
Obligations that have been re-denominated into a Non-USD Currency as a result of
the application of any law, order, decree or regulation in any jurisdiction
other than the United States, which Obligations shall, for purposes of this
Guaranty, be deemed to remain denominated in U.S. Dollars and payable to
Citigroup in accordance with the first sentence of this Section 7.

3



--------------------------------------------------------------------------------



 



     8. Set-Off. If the Guarantor fails to pay any of its obligations hereunder
upon demand, Citigroup is authorized at any time and from time to time, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Citigroup to or for the Guarantor’s credit or account against any and all of
the Obligations. Citigroup will promptly notify the Guarantor after any such
set-off and application, provided that the failure to give such notice will not
affect the validity of such set-off and application. Citigroup’s rights under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that Citigroup may have.
     9. Representations and Warranties. The Guarantor represents and warrants
that:
     (i) the execution, delivery and performance by the Guarantor of this
Guaranty are within its corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (x) its charter or by-laws or
(y) any law or any contractual restriction binding on or affecting the Guarantor
or any entity that controls it;
     (ii) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Guarantor of this Guaranty;
     (iii) this Guaranty has been duly executed and delivered by the Guarantor
and is its legal, valid and binding obligation, enforceable against the
Guarantor in accordance with its terms;
     (iv) the consolidated balance sheets of the Guarantor and its subsidiaries
as at December 31, 2005, and the related consolidated statements of income and
retained earnings of the Guarantor and its subsidiaries for the fiscal year then
ended, copies of which have been furnished to Citigroup, fairly present in all
material respects the financial condition of the Guarantor and its subsidiaries
as at such date and the results of the operations of the Guarantor and its
subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles consistently applied, and since December 31, 2004
there has been no material adverse change in the business, condition (financial
or otherwise), operations, performance or properties of the Guarantor or of the
Guarantor and its subsidiaries taken as a whole;
     (v) there is no action, suit or proceeding pending against, or to the
Guarantor’s knowledge, threatened in writing against or affecting the Guarantor
or any of its subsidiaries before any court or arbitrator or any governmental
body, agency or official in which there is a material likelihood of an adverse
decision which could reasonably be expected to have a material adverse affect on
the business, condition (financial or other), or results of operations of the
Guarantor and its subsidiaries, taken as a whole, or which would impair the
ability of the Guarantor to perform its obligations hereunder, or which in any
manner draws into question the legality, validity or enforceability of this
Guaranty; and
     (vi) no report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of the Guarantor to
Citigroup in connection with the transactions contemplated hereby and the
negotiation of this Guaranty or delivered hereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to any projected financial information, the
Guarantor represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time; and

4



--------------------------------------------------------------------------------



 



     (vii) the Guarantor and its subsidiaries on a consolidated basis are
Solvent on the date hereof, and prior to and after giving effect to each
Borrowing (as defined in the last paragraph of this Section 9). “Solvent” means,
when used with respect to the Guarantor and its subsidiaries on a consolidated
basis, that at the time of determination (a) the assets of the Guarantor and its
subsidiaries on a consolidated basis, at a fair valuation, are in excess of the
total amount of their liabilities (including contingent liabilities); (b) the
present fair saleable value of their assets is greater than their probable
liability on their existing debts as such debts become absolute and matured;
(c) they are then able and expect to be able to pay their obligations (including
contingent obligations) as they mature; and (d) they have capital reasonably
sufficient to carry on their business as conducted and proposed to be conducted.
The amount of any contingent liability at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
Each of the giving of the applicable notice of borrowing and the acceptance by
the Borrower of the proceeds of any transaction creating an Obligation (a
“Borrowing”) will be deemed to constitute a representation and warranty by the
Guarantor that on the date of such Borrowing all of the foregoing statements are
true.
     10. Covenants. So long as any Obligations remain unpaid or Citigroup has
any commitment to create additional Obligations, the Guarantor will:
     (i) [Section Deleted]
     (ii) [Section Deleted]
     (iii) as soon as possible, and in any event within five days after the
occurrence of each Guarantor Event of Default (as defined in Section 11 of this
Guaranty) and each event which, with the giving of notice and/or the passage of
time would constitute a Guarantor Event of Default (a “Guarantor Default”),
deliver to Citigroup a statement of the Guarantor’s chief financial officer,
setting forth details of such Guarantor Event of Default or Guarantor Default
and the action that the Guarantor has taken or proposes to take with respect
thereto; and
     (iv) after the occurrence of a default by the Guarantor which with notice
or lapse of time would become a Gurantor Event of Default, permit Citigroup and
any of its agents or representatives to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Guarantor and any of its subsidiaries, and to discuss the affairs, finances and
accounts of the Guarantor and its subsidiaries with any of their officers or
directors and with their independent certified public accountants
     (v) insure that each document or agreement which evidences an Obligation
contains (x) an event of default which occurs upon the occurrence of a Guarantor
Event of Default, and (y) a condition precedent to each Borrowing to the effect
set forth in the last paragraph of Section 9 of this Guaranty.
     11. Guarantor Events of Default. Each of the following events will
constitute a “Guarantor Event of Default”:

5



--------------------------------------------------------------------------------



 



     (i) the Guarantor fails to pay any amount payable under this Guaranty when
the same becomes due and payable;
     (ii) the Guarantor fails to perform or observe any other term, covenant or
agreement contained in this Guaranty if such failure remains unremedied for
10 days after written notice thereof has been given to the Guarantor by
Citigroup;
     (iii) any representation or warranty made or deemed made by the Guarantor
herein proves to have been incorrect in any material respect when made;
     (iv) the Guarantor or any of its subsidiaries fails to pay any principal of
or premium or interest on any indebtedness for borrowed money that is
outstanding in a principal or notional amount of at least $15,000,000 in the
aggregate when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure
continues after the applicable grace period, if any, specified in the agreement
or instrument relating to such indebtedness; or any other event shall occur or
condition exists under any agreement or instrument relating to any such
indebtedness and continues after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such indebtedness;
or any such indebtedness is declared to be due and payable, or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such indebtedness is required to be made, in each case prior to the
stated maturity thereof;
     (v) the Guarantor or any of its subsidiaries is generally not paying its
debts as such debts become due, or admits in writing its inability to pay such
debts generally, or makes a general assignment for the benefit of creditors; or
any proceeding is instituted by or against the Guarantor or any of its
subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for the Guarantor or any of its subsidiaries or for any substantial part of the
Guarantor’s or such subsidiary’s property and, in the case of any such
proceeding instituted against the Guarantor or such subsidiary (but not
instituted by the Guarantor or such subsidiary), either such proceeding remains
undismissed or unstayed for a period of 30 days, or any of the actions sought in
such proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official) occurs; or the Guarantor or any of its subsidiaries takes any
corporate action to authorize any of the actions set forth above in this
subsection (v);
     (vi) any judgment or order for the payment of money in excess of
$15,000,000 is rendered against the Guarantor or any of its subsidiaries, which
remains unsatisfied, and either (x) enforcement proceedings have been commenced
by any creditor upon such judgment or order or (y) there is any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, is not in effect ; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 11 if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of , and has not disputed
the claim made for payment of, the amount of such judgment or order; and

6



--------------------------------------------------------------------------------



 



     (vii) [Section intentionally omitted]
     (viii) the occurrence of an “Event of Default” under and as defined in the
Credit Facilities Agreement dated December 3, 2004 (the “Soc Gen Agreement”)
between Societe Generale and Business Object SA covering credit facilities in
the maximum amount of 100,000,000 (EUR), or any event that would constitute an
Event of Default under the Soc Gen Agreement upon the giving of notice or the
lapse of time or both.
Upon the occurrence and during the continuance of a Guarantor Event of Default
and upon the demand of Citigroup made from time to time, the Guarantor will
purchase from, and pay Citigroup for, the outstanding Obligations (including any
contingent Obligations) at a purchase price equal to the aggregate amount of the
outstanding Obligations (including any contingent Obligations). Such purchase
will be made not later than 12:00 noon two business days after the date of such
demand for purchase, and in a place and currency as set forth in Section 7. The
Guarantor hereby agrees that the purchase of the Obligations (including any
contingent Obligations) by it hereunder will be without recourse to or
representation or warranty by Citigroup. The foregoing remedy is in addition to
any other rights and remedies otherwise available to Citigroup, including
without limitation, any rights and remedies available to it under the documents
or instruments evidencing the Obligations (including any contingent
Obligations).
     12. Continuing Guaranty. This is a continuing guaranty and applies to all
Obligations whenever arising. This Guaranty is irrevocable and will remain in
full force and effect until the payment in full of the Obligations and all
amounts payable hereunder and the termination of all of the agreements relating
to the Obligations.
     13. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, and no consent to departure by the Guarantor herefrom, will in any
event be effective unless the same is in writing and signed by Citibank, N.A.,
on behalf of Citigroup, and then such waiver or consent will be effective only
in the specific instance and for the specific purpose for which given.
     14. Addresses. All notices and other communications provided for hereunder
will be in writing (including telecopier communication), and mailed, telecopied
or delivered to it, if to the Guarantor, at its address at 3030 Orchard Parkway,
San Jose, CA 95134, United States, Attention: Jim Tolonen, and if to Citigroup,
at its address at 388 Greenwich St., 21st Floor, New York, NY 10013, Attention:
Mr. Ross Levitsky, Director — National Corporate Bank, Citigroup, or, as to
either party, at such other address as is designated by such party in a written
notice to the other party. All such notices and other communications will, when
mailed or telecopied, be effective when deposited in the mails or telecopied,
respectively.
     15. Guarantor’s Credit Decision, Etc. The Guarantor has, independently and
without reliance on Citigroup and based on such documents and information as the
Guarantor has deemed appropriate, made its own credit analysis and decision to
enter into this Guaranty. The Guarantor has adequate means to obtain from each
Borrower on a continuing basis information concerning the financial condition,
operations and business of the Borrower, and the Guarantor is not relying on
Citigroup to provide such information now or in the future. The Guarantor
acknowledges that it will receive substantial direct and indirect benefit from
the extensions of credit contemplated by this Guaranty.
     16. Judgment. If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in U.S. Dollars into a Non-USD
Currency, the Guarantor agrees that the rate of exchange used

7



--------------------------------------------------------------------------------



 



will be that at which, in accordance with normal banking procedures, Citigroup
could purchase U.S. Dollars with such Non-USD Currency on the business day
preceding that on which final judgment is given. The obligation of the Guarantor
in respect of any sum due hereunder will, notwithstanding any judgment in a
Non-USD Currency, be discharged only to the extent that on the date the
Guarantor makes payment to Citigroup of any sum adjudged to be so due in such
Non-USD Currency, Citigroup may, in accordance with normal banking procedures,
purchase U.S. Dollars with such Non-USD Currency; if the U.S. Dollars so
purchased are less than the sum originally due to Citigroup in U.S. Dollars, the
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Citigroup against such loss, and if the U.S. Dollars so
purchased exceed the sum originally due to Citigroup in U.S. Dollars, Citigroup
agrees to remit to the Guarantor such excess.
     17. Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York.
     18. Consent to Jurisdiction, Etc. The Guarantor irrevocably (i) submits to
the non-exclusive jurisdiction of any New York State or Federal court sitting in
New York City in any action or proceeding arising out of or relating to this
Guaranty or the Obligations, (ii) agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State court or
in such Federal court, and (iii) waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding, and (iv) irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to the Guarantor at its address specified in Section 14.: A final
judgment in any such action or proceeding will be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Nothing herein will affect Citigroup’s right to serve legal process in
any other manner permitted by law or affect Citigroup’s right to bring any
action or proceeding against the Guarantor or its property in the courts of
other jurisdictions. To the extent that the Guarantor has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, the Guarantor irrevocably waives such immunity in respect of its
obligations under this Guaranty.
19. WAIVER OF JURY TRIAL. THE GUARANTOR IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY OR CITIGROUP’S ACTIONS
IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF

            Business Objects S.A.
      By:   /s/ Jim Tolonen        Name:   Jim Tolonen        Title:   Chief
Financial Officer   

            Citigroup Inc.
      By:   /s/ Ross Levitsky        Name:   Ross Levitsky        Title:  
Director, VP   

8



--------------------------------------------------------------------------------



 



SCHEDULE A
(as of August 1, 2006)
Business Objects S.A.

          Subsidiary   Jurisdiction of the Borrower   Currencies
Business Objects Corp.
  Canada   All Currencies
44 Chipmann Hill, Suite 1000
       
P.O. Box 7289, Station “A”
       
Saint John, NB E2l 4S6
       
Canada
       
Business Objects Americas
  United States   All Currencies
3030 Orchard Parkway
       
San Jose, CA 95134
       
United States
       
 
       
Business Objects (UK) Ltd.
  United Kingdom   All Currencies
100 New Bridge Street
       
London, EC4V 6JA
       
England
       

 